Citation Nr: 0710571	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-17 523A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

!.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  

3.  Entitlement to service connection for a claimed right 
elbow disorder.  

4.  Entitlement to service connection for a claimed right 
Achilles tendon disorder.  

5.  Entitlement to service connection for a claimed hip 
disorder.  

6.  Entitlement to service connection for a claimed 
disability of the left ring finger.  

7.  Entitlement to service connection for claimed fungus of 
the left foot and toes.  

8.  Entitlement to service connection for claimed kidney 
stones.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability.  

10.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability.  

11.  Entitlement to an initial compensable evaluation for the 
service-connected hearing loss.  



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1974 to 
January 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO, which 
granted service connection for a left knee condition, a back 
condition, and a hearing loss and denied service connection 
for multiple disabilities, including those still on appeal.  

The issues of service connection for a right shoulder 
disorder, a right knee disorder, a right elbow disorder, a 
right Achilles tendon disorder, a hip disorder, a left ring 
finger disorder, fungus of the left foot and toes and kidney 
stones are being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  





FINDINGS OF FACT

1.  The service-connected left knee disability is not shown 
to be productive of more than slight impairment with motion 
of the knee from 0 to 140 degrees on examination in September 
2003 and no evidence of instability.  

2.  The service-connected low back disability is shown to be 
productive of pain with flexion of 80 degrees, with 
extension, bending to either side, and bilateral rotation to 
30 degrees; neither muscle spasm nor a related neurological 
deficit is demonstrated.   

3.  The service-connected hearing disability is shown to be 
productive of an average pure tone threshold of 15 decibels 
in the right ear and 10 decibels in the left ear and 
bilateral speech discrimination scores of 100 percent 
correct; more than a level I hearing impairment in either ear 
is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5299-5262 (2006).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010-5242 (2006).  

3.  The criteria for the assignment of an initial compensable 
rating for service-connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85 including Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005). The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in November 2005 the veteran was sent a letter 
in which he was informed of the requirements needed to 
establish an increased rating.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the increased rating issues 
decided herein is available and not part of the claims files.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

In the above-noted letter, the veteran was also advised about 
submitting additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was not informed of the possibility that a 
different disability rating and effective date would be 
assigned if any of his increased claims was granted.  
However, since the veteran's claims for increased ratings for 
service-connected left knee disability, lower back 
disability, and hearing loss are being denied, no new 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

A VA examination of the veteran's right knee, low back, and 
hearing was obtained in September 2003.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Left Knee 

Schedular Criteria

The veteran's service-connected disability of the right knee 
is rated as analogous to impairment of the tibia and fibula 
under Diagnostic Codes 5299-5262.  A designation of 
Diagnostic Code 5299 reflects that the disability is a 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5262 indicates that the disability has been 
rated as analogous to impairment of the tibia and fibula.  
See 38 C.F.R. §§ 4.20, 4.27 (2006).   

Diagnostic Code 5262 a 10 percent evaluation for malunion of 
the tibia and fibula with slight knee or ankle disability, a 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability, and a 30 
percent rating is assigned for malunion of the tibia and 
fibula with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  


Analysis

The veteran's service-connected left knee disability is rated 
as 10 percent disabling under Diagnostic Code 5262, based on 
slight impairment of the knee.  

The evidence reveals that the veteran underwent left knee 
arthroscopy with debridement in April 2003 due to arthritis.  
When examined for VA purposes in September 2003, the 
veteran's complaints included that of knee pain.  The motion 
of the left knee was from 0 to 140 degrees, which was noted 
to be normal.  This range of motion was not limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  
Drawer and McMurray testing were within normal limits.  

Based on this evidence, the Board concludes that an initial 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5262, as there is no more than slight 
impairment of the left knee.  

To warrant an evaluation in excess of 10 percent for 
limitation of motion of the knee, there would need to be 
evidence of limitation of flexion of the leg to 30 degrees or 
limitation of extension of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

However, because range of motion of the left leg is much 
better than required for an increased evaluation, the 
disability picture for the veteran's service-connected left 
knee disorder does not more nearly approximate the criteria 
for a 20 percent evaluation, and an evaluation in excess of 
10 percent is not warranted for service-connected left knee 
disability under the criteria of either Diagnostic Code 5260 
or 5261.  

Because there is no medical evidence of ankylosis, recurrent 
subluxation or lateral instability, or dislocation of 
semilunar cartilage, an increased evaluation is not warranted 
for left knee disability under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258 (2006).  

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the veteran has normal range of motion of the left 
knee without evidence of fatigue, weakness, lack of 
endurance, or incoordination.  Consequently, no additional 
compensation is warranted under DeLuca.  See also 38 C.F.R. 
§ 4.40, 4.45.  

The Board also notes that because neither limitation of 
flexion nor limitation of extension of the left leg warrants 
a compensable evaluation under the rating schedule, a higher 
rating is not warranted for service-connected left knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261. 



Low Back

Schedular Criteria

The veteran's service-connected low back disability is rated 
by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5243.

In the selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  

The hyphenated diagnostic code in this case indicates that 
"arthritis" under Diagnostic Code 5010, is the service-
connected disorder, and intervertebral disc syndrome, under 
Diagnostic Code 5243, is a residual condition.  

The Board notes, however, that Diagnostic Code 5243 is for 
intervertebral disc syndrome and that, according to 
orthopedic examination in September 2003, there is no 
evidence of intervertebral disc syndrome of the low back.  

Consequently, the Board believes that the veteran's low back 
disability should be rated for degenerative arthritis under 
Diagnostic Codes 5010-5242.  

Arthritis, due to trauma, substantiated by x-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2006).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective on 
September 26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 
degrees, and lateral flexion to either side is zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2006); see also 38 C.F.R. § 4.71a, Plate V (2006).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 
(2) (2006).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2006).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2006).  


Analysis

The medical evidence prior to September 26, 2003 reveals that 
the veteran complained in service of recurrent back pain, and 
mild degenerative changes were shown on x-ray study in 
October 1994.  

However, the only back complaints after November 1997 were in 
January 2001, at which time low back pain was diagnosed.  The 
veteran's spine was noted to be normal on retirement medical 
evaluation later in 2001, despite complaints of increased 
back pain, with no objective medical evidence of functional 
impairment of the low back.  

Because the above noted medical evidence prior to September 
23, 2003 does not show more than slight loss of back motion 
or more than characteristic pain on back motion, the Board 
finds that the disability picture for the veteran's service-
connected low back disorder does not meet or more nearly 
approximate the criteria for an initial rating in excess of 
10 percent under Diagnostic Code 5003, 5292, or 5295.  


With respect to the criteria effective on September 26, 2003, 
a 10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

To warrant a rating of 20 percent for limitation of motion of 
the low back, there would need to be evidence of flexion to 
no more than 60 degrees or combined motion to no more than 
120 degrees.  

When examined on September 26, 2003, the veteran's range of 
motion of the lumbar spine included 80 degrees of flexion and 
30 degrees of extension, lateral bending to either side, and 
bilateral rotation, which equals a combined range of motion 
of the thoracolumbar spine of 230 degrees.  

Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent in accordance with the new 
rating criteria after September 26, 2003.  See 38 C.F.R. 
§ 4.31 (2006).  

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 5242 for the service-
connected low back disorder.  See Tedeschi, 7 Vet. App. at 
414.  However since there is no evidence of vertebral 
fracture, ankylosis, or intervertebral disc syndrome in the 
medical evidence prior to September 26, 2003, there is no 
other diagnostic code under which the veteran's low back 
disability should be rated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293 (2002).  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  

The veteran did not complain on examination in September 2003 
of radiculopathy into his lower extremities, and the examiner 
noted that there was no medical evidence of neuropathy.  As 
there is no medical evidence of neurological impairment 
related to the low back warranting a compensable evaluation, 
the Board finds that a higher evaluation cannot be assigned 
by providing separate evaluations for the chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability.  

Finally, the Board notes that an initial evaluation higher 
than 10 percent is also not warranted for low back disability 
based on functional impairment before or after September 26, 
2003.  Deluca v. Brown, 8 Vet. App. 202 (1995).  

The range of motion of the veteran's back was close to full 
on evaluation in September 2003, and there is a lack of 
evidence of additional functional impairment due to pain or 
weakness.  

In fact, the examiner noted that there were no objective 
findings of additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also Deluca v. Brown,   
8 Vet. App. 202 (1995).  


Hearing Loss

Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  


Analysis

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran is currently assigned a noncompensable 
evaluation for his service-connected bilateral hearing loss.  

VA audiological evaluation in September 2003 shows average 
puretone thresholds of 15 decibels in the right ear and 10 
decibels in the left ear; speech recognition ability was 100 
percent in each ear.  

Applying these results to the Schedule tranlates to a numeric 
designation of Level I for each ear.  See 38 C.F.R. § 4.85, 
Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table 
VII of the Schedule results in a noncompensable evaluation 
for hearing loss under Diagnostic Code 6100.  

Consequently, a compensable evaluation is not warranted for 
the service-connected bilateral hearing loss.  

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86 (2006).  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in the service-connected ear, 
or (2) a pure tone threshold of 70 decibels or more at 2,000 
Hertz in the left ear.  

Thus, the veteran is not entitled to consideration under 
C.F.R. § 4.86 for exceptional patterns of hearing impairment 
in his service-connected right ear.  


Additional Matters

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 10 percent under 
any applicable rating criteria involving the service-
connected left knee and low back disabilities at issue during 
the appeal period, or that would fulfill the requirements for 
a compensable evaluation for service-connected hearing loss, 
the Board concludes that a staged rating is not warranted for 
left knee disability, low back disability, or a hearing loss.  
See Fenderson, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of each 
service-connected disability, such as greater limitation of 
motion of the knee or low back and a higher pure tone 
threshold average for hearing loss, but the medical evidence 
reflects that none of those manifestations is present in this 
case.  

Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment.  

In fact, it was noted on examination in September 2003 that 
range of motion of the left knee was normal and range of 
motion of the low back was close to normal without additional 
impairment due to fatigue, weakness, lack of endurance, or 
incoordination.  

The evidence also does not show that the veteran has been 
recently hospitalized due to any of the service-connected 
disabilities at issue.  Therefore, the RO was correct in not 
referring this case for extraschedular consideration.  

Because the preponderance of the evidence is against the 
increased rating claims addressed above, the doctrine of 
reasonable doubt is not for application with respect to those 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial rating in excess of 10 percent for the service-
connected left knee disability is denied.  

An initial rating in excess of 10 percent for the service-
connected low back disability is denied.  

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  



REMAND

A review of the claims files reveals that a private medical 
report dated in April 2006 and lay statements dated in 2005 
and 2006 were added to the claims files in April 2006 without 
a waiver of AOJ consideration of this evidence.  See 
38 C.F.R. § 20.1304 (2006).  

This evidence is relevant to the issues of entitlement to 
service connection for right shoulder disability, right elbow 
disability, right hip, right Achilles tendon disability, and 
kidney stones.  

Additionally, after review of the claims files, the Board 
concludes that there is insufficient evidence on file to make 
a determination on the issues of service connection for right 
knee disability, disability of the left ring finger, and 
fungus of the left foot and toes.  

Although the veteran underwent arthroscopic surgery of the 
right knee in June 2002, and arthritis of the right knee was 
diagnosed in September 2003, there is no medical opinion as 
to whether he has a current right knee disability that is 
etiologically related to service.  

Even though the veteran complained of a broken finger on his 
2001 retirement medical history report, there is no x-ray of 
the left hand or other medical evidence specific to whether 
the veteran has a disability of the left ring finger.  

Although it was reported on retirement medical examination in 
2001 that the veteran had a mild toenail fungus of the right 
foot, the examination in September 2003 did not address this 
disorder.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Based on the above, these remaining issues are REMANDED to 
the AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the service connection claims on 
appeal, such as treatment since the most 
recent evidence dated in October 2003.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

2.  If the AOJ is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

3.  Thereafter, the AOJ should arrange 
for examination of the veteran to 
determine the nature and likely etiology 
of any skin condition of the left foot 
and toes.  The VA claims folders, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail.  

The examiner should provide an opinion 
whether it is at least as likely as not 
that any skin condition found is causally 
related to the veteran's military 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
must be set forth in a typewritten 
report.  

4.  The veteran should also be afforded a 
VA examination to determine the current 
nature and likely etiology of the claimed 
disabilities of the right shoulder, right 
knee, right elbow, right Achilles tendon, 
hip, and left ring finger.  The claims 
files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

The examiner should provide an opinion 
whether it is at least as likely as not 
that any right shoulder, right knee, 
right elbow, right Achilles tendon, hip, 
or left ring finger disability found is 
causally related to any injury or other 
incident of the veteran's military 
service.  The report prepared must be 
typed.  

5.  The AOJ should also arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the current nature and 
etiology of any kidney disability.  The 
VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  Any 
indicated diagnostic tests and studies 
must be accomplished.  

The examiner should provide an opinion 
whether it is at least as likely as not 
that any kidney disability found is 
causally related to any injury or other 
incident of the veteran's military 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
must be set forth in a typewritten 
report.  

6.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claims for service 
connection for fungus of the left foot 
and toes, right shoulder disability, 
right knee disability, right elbow 
disability, right Achilles tendon 
disability, hip disability, left ring 
finger disability, and kidney disability.  
In its decisions, the AOJ should taking 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


